DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt and entry of Applicant’s Preliminary Amendment filed on 03/05/2020 is acknowledged.
	 Claims 1-11 are pending in this application.

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “B1” has been used to designate both “the first bearing” (see page 7, line 3)  and “the first bearing space” (see page 10, line 27).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted 
3. 	The Fig. 5 is objected to because of the informality: the reference character “SB2c” in the first bearing B1 (see Fig. 5) should be changed to --SB1c--.  Appropriate correction is required.

Specification
4.	The disclosure is objected to because of the following informalities: page 23, lines 8-9, “the first lubrication groove B1” should be changed to -- the first lubrication groove B1c--. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pump device, pump element, seal member” recited in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
7.	Claims 1 to 11 are objected to under 37 CFR 1.75(a) as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	- Claim 1: page 35, lines 30-35, the limitation “a second bearing which includes a second lubrication 31groove having a sectional area that is perpendicular to the 32rotation axis, and that is greater than a sectional area of 33the first bearing that is perpendicular to the rotation axis, 34which is received within the second bearing receiving space, 35and which supports the drive shaft” is vague/unclear because how a sectional area B2c of the a second lubrication 31groove B2 that is perpendicular to the 32rotation axis 14a is greater than a sectional area of 33the first bearing B1 that is perpendicular to the rotation axis (see pages 21-22, para. [0054] and Figs. 3 and 5).  Accordingly, the applicants are suggested to correct as: 
	- Claim 1: page 35, lines 30-35, “a second bearing which includes a second lubrication 31groove having a sectional area that is perpendicular to the 32rotation axis, and that is greater than a sectional area of 33the first bearing that is perpendicular to the rotation axis, 34which is received within the second bearing receiving space, 35and which supports the drive shaft” should be changed to --a second bearing which includes a second lubrication 31groove having a sectional area that is perpendicular to the 32rotation axis, and that is greater than a sectional area of 33the first lubrication 31groove that is perpendicular to the rotation axis, 34which is received within the second bearing receiving space, 35and which supports the drive shaft so that the more hydraulic fluid flows into the second lubrication 31groove and the hydraulic fluid is prevented leakage to the outside of the pump housing from the seal member --.  Appropriate correction is required.
	- Claim 9 is objected to because claim 9 depends on itself.  Accordingly, the applicants are suggested to correct as: 
	- Claim 9, page 38, line 1, “in claim 9” should be changed to --in claim 1--. Appropriate correction is required.
	- Claim 11: the phrase “so that (the sectional area of the second lubrication groove) / (the sectional area of the first -38-s lubrication groove)” recited in lines 3-4, and then later refers to “a ratio between a sectional area of a section of the first lubrication groove …. and a sectional area of a ssection of the second lubrication groove” recited on page 39, lines 5-8, there is an inconsistency between the claim languages.  Accordingly, the applicants are suggested to correct as:
		- Claim 11: page 39, lines 5-8, “which is a ratio between a sectional area of a section of the first lubrication groove which is 7perpendicular to the rotation axis, and a sectional area of a ssection of the second lubrication groove which is perpendicular to the rotation axis is greater than 2.61” should be changed to -- which is a ratio between a sectional area of a section of the second lubrication groove which is 7perpendicular to the rotation axis, and a sectional area of a ssection of the first lubrication groove which is perpendicular to the rotation axis is greater than 2.61. --
The claims not specifically mentioned are indefinite since they depended from one of the above claims.


Allowable Subject Matter
8.	Claim 1 would be allowable if rewritten or amended to overcome the objection as set forth in this Office action. Claims 2-11 are also indicated as allowable subject matter by virtue of being respectively dependent on the independent claim 1
9.	The following is a statement of reasons for the indication of allowable subject matter:  
	- Regarding claim 1: the prior art fails to disclose or render obvious the claimed combination including the limitation directed to  27a first bearing which includes a first lubrication groove, 28which is received within the first bearing receiving space, and which supports the drive shaft;  -34-30a second bearing which includes a second lubrication 31groove having a sectional area that is perpendicular to the 32rotation axis, and that is greater than a sectional area of 33the first lubrication 31groove that is perpendicular to the rotation axis, 34which is received within the second bearing receiving space, 35and which supports the drive shaft; and 36a seal member provided within the seal receiving 37space, and arranged to seal between the drive shaft and 38the pump housing so that the more hydraulic fluid flows into the second lubrication 31groove and the hydraulic fluid is prevented leakage to the outside of the pump housing from the seal member.  
	The closest prior art of record is Publication Number JP09166094 to Iwata.  Iwata  discloses the rotary vane pump including comprising a drive shaft, a pumping element including a rotor 15, a plurality of vanes 15a, and a cam ring 20; first and second bearing receiving space (not numbered; however, clearly seen see Fig. 5); a seal receiving space 17a provide outside the first receiving space in a radial direction around the rotation axis; a seal member 17a between the drive shaft 16 and the pump housing; a first bearing 18 including a first lubrication groove 61 (see Figs. 1-2 and 7) and a second bearing 19 including a second lubrication groove 62 (see Figs. 1-2 and 7).  However, Iwata does not teach the-34-30thethe second bearing which includes a second lubrication 31groove 
	Additionally, the claims are allowed because the prior art of record does not teach the advantages of combining the use of the sectional area of the second lubrication 31groove being perpendicular to the 32rotation axis is greater than the sectional area of 33the first lubrication 31groove being perpendicular to the rotation axis34 and 36a seal member provided within the seal receiving 37space so that the more hydraulic fluid flows into the second lubrication 31groove.  Accordingly, the rotary vane pump device provided not only prevented leakage of the hydraulic fluid to the outside of the pump housing from the seal member by suppressed the flow amount of the hydraulic flowing into the first lubrication groove but also improved the efficiency of the pump device, as set forth in the applicants’ and specification on page 3, para. [0006] to para. [0009] and pages 21-22, para. [0054].
	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action. The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue. This will avoid possible delays in the issue process.

Prior Art
10.	The IDS (PTO-1449) filed on May 28, 2020 has been considered.  An initialized copy is attached hereto.  
and consists of five patents: Sorgatz (U.S. Patent Number 4,033,642), Sabin (U.S. Patent Number 5,938,344), Konishi (U.S. Patent Number 5,538,400), Ueki (U.S. Patent Application Publication Number 2007/0280842) and Iwata et al. (Publication Number JP09-166094), each further discloses a state of the art.

Conclusion
12.	This application is in condition for allowance except for the following formal matters as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746